Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The original claim set filed 04/16/2021 is acknowledged. Claims 1-16 are currently pending and will be examined on the merits herein.
	Priority
The applicant’s priority claim to provisional application 63/010,937 is acknowledged. What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language.
Claims 1 and 7-10 are supported by the text of the provisional application. Therefore, the effective filing date for Claims 1 and 7-10 is 04/16/2020.
Regarding Claims 2-3, support cannot be found in the provisional application for the use of multiple different types of archaea in the composition. Regarding Claims 4-6, support cannot be found in the provisional application for the type of carrier substance, activating liquid, or archaea concentration. Regarding Claim 11, support cannot be found in the provisional application for the frequency of use of the method. Regarding Claims 12-16, support cannot be found in the provisional application for the parent Claims 3-4. Therefore, the effective filing date for Claims 2-6 and 11-16 is 04/16/2021.
	Claim Interpretation
	Regarding Claim 1, the limitations “on contact” and “come into contact” do not teach a minimum time required for the contact, and the specification does not define the term “contact” to include a minimum time. Therefore, the broadest reasonable interpretation of this claim limitation would include any contact time between the virus and the archaea, no matter how brief.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, and 16 recite “different types of archaea.” These claims are indefinite because it is unclear whether “types” refers to species of archaea, isolates of archaea, or some other taxonomic unit. The term is indefinite because the specification does not clearly define the term, and one skilled in the art would not be able to determine the metes and bounds of the claim. Claims 12-13 are also rejected by virtue of being dependent on rejected Claim 3.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The non-enabled subject matter is found in Claim 1, which recites “A method of preventing and controlling viral infections in humans or animals.”
The factors to be considered in determining whether a disclosure would require undue experimentation include: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims: With respect to claim breadth, the standard under 35 U.S.C. §112(a) or 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the claimed method is that it prevents and controls any viral infection. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
The amount of direction provided by the inventor and the level of predictability in the art: The specification teaches that there are organotrophic archaea which feed upon organic substances such as sugars, fats, and/or lipids (pg. 4, 7), and that some viruses have an “envelope” comprising sugars, fats and lipids (pg. 4, 7). The specification teaches that these organotrophic archaea, upon contacting the virus particles, could consume these viral components to “neutralize, weaken, or eradicate” the virus (pg. 7).
The art at the time of filing provided enabling guidance for bacterial probiotics, in which beneficial bacteria are administered to a subject to convert their microbiome into a “healthier” state. This guidance would enable the creation and application of an archaea-based probiotic-type compound, as long as the particular archaea species can be obtained in sufficient quantities, such as being grown in a laboratory-type setting.
The art at the time of filing teaches that HIV, Covid19 and influenza infections can only be prevented, controlled, and/or treated by drugs, vaccines, or other pharmacological mechanisms and are not routinely prevented, controlled, and/or treated by administering probiotics (for the state of HIV prevention and treatment, see the attached review by Maartens et al. 2014; PTO-892). The art does teach isolated examples of bacterial probiotics that can improve host responses to viral infections; however, it appears that this improvement primarily occurs by altering the general immune status of the host (see Kitazawa et al. 2014 and Li et al. 2016; PTO-892). The art does not teach any probiotics that have an antiviral effect because the administered organism directly consumes viral components. Further, different probiotic bacterial species may have different anti-viral effects depending on the specific species of bacteria and virus (Li et al. 2016, compare effect on MNV-1 versus effect on NoV GI.1 as disclosed in Abstract; PTO-892). The art does not teach how to predict whether a given bacterial or archaeal species will have an antiviral effect, and when there is an antiviral effect, it does not teach how to predict the mechanism by which the antiviral effect occurs. The specification as filed does not provide guidance that overcomes this unpredictability within the art.
The existence of working examples: What is enabled by the working examples is narrow in comparison to the breadth of the claims: The specification does not disclose any working examples where the composition is provided to a human or animal. The specification also does not disclose any working examples where the composition is contacted with a virus either in vitro or in vivo and the virus is weakened or destroyed.
The quantity of experimentation needed to make or use the invention: The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo prevention and control of viral infections, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in human clinical trials, or in animal models that are predictive of treatment in a representative number of viral infections in order to demonstrate the invention could be used with a reasonable expectation of success. The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine'  within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successfully preventing or controlling a viral infection. Therefore, Claim 1 is rejected under 35 U.S.C. §112(a) for failing to meet the enablement requirement. Claims 2-16 are also rejected by virtue of being dependent on rejected Claim 1.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites (a) “a method of preventing and controlling viral infections”, (b) “the archaea microorganisms, when present in a human or animal, weaken or destroy a virus upon contact”, and (c) “viruses entering the human or animal come into contact with the anti-viral composition and are weakened or destroyed.” Written description is lacking because one of ordinary skill in the art at the time of filing  would not believe that the applicant has possession of an invention with the claimed qualities because the statements are not supported by any data.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by providing examples of compositions that are capable of weakening or destroying a virus on contact, either in vitro or in vivo, or by demonstrating that this composition can prevent or control any viral infection. The applicant also fails to show that the invention was “ready for patenting.” The best support for these statements is found on pg. 7, where the applicant states that the archaea could feed upon the Covid19 envelope to weaken or destroy the virus. However, this statement is made without providing any data to support the statement. The applicant also fails to provide any distinguishing characteristics of the claimed antiviral composition, such as details of which specific viral components are being degraded, which species of archaea are degrading the component(s), which enzymes or metabolic pathways are required for the effect, or even how the antiviral effect could be measured. As described by in the enablement rejection above, the prior art at the time of filing fails to remedy these deficiencies.
While there are no specific elements required to demonstrate possession, in combination the lack of data to support the claim, the lack of detail in the description of the mechanism of action, and the lack of existing prior art on the topic to remedy these deficiencies means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention in which archaea weaken or destroy viruses in order to prevent or control viral infections. Claims 2-16 are also rejected under 35 U.S.C. §112(a) by virtue of being dependent on rejected Claim 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645